Third District Court of Appeal
                               State of Florida

                          Opinion filed July 6, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D22-794
                       Lower Tribunal No. 12-11918
                          ________________

              Mark Malkin and Steven M. Wise, etc.,
                                 Appellants,

                                     vs.

                          Fabiana Correa Pla,
                                  Appellee.



     An Appeal from a non-final order from the Circuit Court for Miami-Dade
County, Abby Cynamon, Judge.

     Schwartz Sladkus Reich Greenberg Atlas LLP, and Randall Burks
(Boca Raton), for appellants.

     Lisa A. Baird, P.A., and Lisa A. Baird, for appellee.


Before LOGUE, HENDON and GORDO, JJ.

     PER CURIAM.
      Affirmed. See Murphy v. Markham-Crawford, 665 So. 2d 1093, 1094

(Fla. 1st DCA 1995) (“[I]n a custody dispute between a natural parent and a

third party (including grandparents), custody can be denied to the parent only

when supported by clear and convincing evidence establishing that the

parent has abandoned the child or is in some other meaningful sense an

unfit parent, or that placing the child with the parent will be detrimental to the

child’s welfare.”); Russell v. Pasik, 178 So. 3d 55, 59 (Fla. 2d DCA 2015)

(“[T]hose who claim parentage on some basis other than biology or legal

status do not have the same rights, including the right to visitation, as the

biological or legal parents.”); Lane-hepburn v. Hepburn, 290 So. 3d 589, 590

(Fla. 2d DCA 2020) (noting section 61.13, Florida Statutes, applies only to

parents’ rights and “‘does not extend to nonparents.’” (quoting Russell, 178

So. 3d at 59.)); LiFleur v. Webster, 138 So. 3d 570, 574 (Fla. 3d DCA 2014)

(“[A] trial court cannot engage in a ‘best interests of the child’ analysis unless

and until there is sufficient proof to establish parental unfitness or substantial

threat of significant and demonstrable harm to the child.”).




                                        2